Judgments, Supreme Court, New York County (Arlene R. Silverman, J.), rendered July 6, 2004, convicting defendant, upon his plea of guilty, of burglary in the second and third degrees, and sentencing him, as a second felony offender, to an aggregate term of seven years, unanimously affirmed.
After a proper inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the voluntariness of the plea. In moving to withdraw the plea, defendant made various attacks on his assigned *200counsel’s performance that were completely unsubstantiated and were refuted by the record, which shows that defendant received effective assistance under the state and federal standards (see People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]).
Defendant, whose sentencing had already been adjourned at his request, made a vague reference to hiring his own lawyer, and to the extent this statement could be construed as a request for an additional adjournment for that purpose, the court properly exercised its discretion in denying it. Concur—Marlow, J.E, Williams, Gonzalez, Sweeny and Catterson, JJ.